Per Curiam. Petitioner, Joe Willie Stewart, by his attorney, John Norman Warnock, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to his miscalculation of the ninety-day limit for filing the record in this Court. See Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. Purtle J., not participating.